Citation Nr: 0012404	
Decision Date: 05/10/00    Archive Date: 05/18/00

DOCKET NO.  98-10 560A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an extension of the veteran's basic 12-year 
period of eligibility for receiving vocational rehabilitation 
benefits under the provisions of chapter 31, title 38, United 
States Code, beyond the established delimiting date of 
February 27, 1998.


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from January 1980 to September 
1985.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a March 1998 administrative 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Muskogee, Oklahoma, which denied a request to 
extend the basic 12-year period of eligibility for vocational 
rehabilitation benefits under the provisions of chapter 31, 
title 38, United States Code, beyond the established 
delimiting date of February 27, 1998.


REMAND

Vocational rehabilitation benefits are provided, in chapter 
31, title 38, United States Code, in order to enable veterans 
with service-connected disabilities to become employable and 
to obtain and maintain suitable employment.  38 U.S.C.A. § 
3100 (West 1991).  A veteran who meets the criteria for basic 
entitlement may be provided a program of rehabilitative 
services during the twelve-year period following discharge.  
38 C.F.R. § 21.41 (1999).  

Governing law and regulation provide that the basic period of 
eligibility for vocational rehabilitation assistance may be 
extended if the veteran has a serious employment handicap and 
had not previously been rehabilitated to the point of 
employability.  38 U.S.C.A. § 3101 (West 1991); 38 C.F.R. § 
21.44 (1999).  The term, "serious employment handicap" means 
a significant impairment, resulting in substantial part from 
a service-connected disability rated at 10 percent or more, 
of a veteran's ability to prepare for, obtain, or retain 
employment consistent with such veteran's abilities, 
aptitudes and interests.  38 U.S.C.A. § 3101(7) (West 1991).

All determinations regarding service requirements for basic 
entitlement and, the beginning and ending dates of a 
veteran's basic twelve-year period of eligibility shall be 
made by appropriate staff of the Adjudication Division.  All 
other determinations, including extension of the basic 
twelve-year period because of serious employment handicap, 
and entitlement to assistance under Chapter 31 shall be made 
by appropriate staff of the Vocational Rehabilitation and 
Counseling Division.  38 C.F.R. § 21.50(d) (1999).  A 
counseling psychologist in the Vocational Rehabilitation and 
Counseling Division is required make determinations of 
serious employment handicap.  38 C.F.R. § 21.52(f) (1999).

Although the veteran has been provided with a statement of 
the case (SOC), that SOC did not fully outline the legal 
criteria governing extensions of the 12-year eligibility 
period for Chapter 31 vocational rehabilitation benefits.  
The SOC set out a portion of the regulation governing 
extension of the eligibility period for a veteran with a 
serious employment handicap, but did not set out the 
regulation in full.  In this regard, the veteran should be 
provided with each pertinent regulatory provision which 
defines a serious employment handicap and how determinations 
as to whether serious employment handicap is present are 
made.  38 C.F.R. §§ 21.50(d), 21.52.  

The Board notes further, that in a February 1998 VA Form 21-
4138, the veteran explained why she felt that she was 
entitled to an extension of her Chapter 31 delimiting date 
because of her serious employment handicap.  On the bottom of 
that statement was a statement from a VA Counseling 
Psychologist (CP) and the veteran's Chapter 31 case manager 
who recommended an extension of the veteran's Chapter 31 
delimiting date to June 1, 1999 in that, based on his contact 
with the veteran over the previous two years, she had a 
serious employment handicap.  However, the record also 
contains a March 1998 memorandum to a Vocational 
Rehabilitation Specialist (VRS) from the Vocational 
Rehabilitation and Counseling (VR&C) Program Director and a 
Counseling Psychologist (CP), finding that the veteran's 
service-connected disability had remained stable from 1985 
through the present and that there were no conditions that 
existed which would qualify her for a waiver of the 
eligibility termination date.  Her extension request was 
therefore, denied.  She was provided notice of this 
determination in March 1998 from the same CP who, in the 
above statement, indicated that the veteran did have a 
serious employment handicap.  The record also contains a 
Special Report of Training from that very same CP received at 
the VR&C division of the RO in April 1998 which outlines that 
CP's reason for finding that the veteran did have a serious 
employment handicap.  Although it appears that the March 1998 
denial was based, in part, on a finding that the veteran's 
service-connected disabilities had not worsened, it is not 
clear to the Board what evidence this opinion was based on 
and why the conclusion reached as to the lack of a serious 
employment handicap was inapposite to the opinion of the 
veteran's case manager, who apparently also is a CP.  
Further, since the veteran was not provided with the full 
text of the relevant legal criteria, the Board finds that her 
ability to make cogent argument and/or to submit additional 
evidence to bolster her claim based on the regulatory 
definition of a serious employment handicap to be 
compromised. 

The veteran has the right to be informed in full of all 
criteria under which she might seek to extend her eligibility 
for vocational rehabilitation benefits beyond February 27, 
1998, so that she may appropriately submit additional 
evidence and argument regarding her claim.  Final appellate 
review cannot be conducted until the veteran has been 
provided such information.  This procedural defect must be 
cured by the RO.  38 C.F.R. § 19.9(a).

Therefore, in order to afford the veteran due process, this 
case is REMANDED for the following actions:

1.  The veteran should be offered the 
opportunity to submit additional evidence 
or argument regarding any of the criteria 
relevant to her claim.  The veteran 
should be afforded the opportunity to 
identify VA or private medical records 
pertinent to the claim and those clinical 
records should be associated with the 
claims file.

2.  The RO should determine whether all 
actions necessary to afford due process 
have been completed.  A VA Counseling 
Psychologist should review the claims 
folder and make a determination as to 
whether the veteran has a serious 
employment handicap and, if so, whether 
the criteria have been met which warrant 
an extension of the 12-year period of 
basic eligibility.  To that end, the CP 
should arrange for any additional 
interviewing and testing of the veteran 
deemed necessary.  The CP should take 
into account the latest medical evidence 
and any additional evidence submitted by 
the veteran pursuant to number one (1) 
above.  

3.  The RO should then readjudicate the 
veteran's claim for an extension of 
eligibility for vocational rehabilitation 
beyond the delimiting date of February 
27, 1998.  If the benefit sought on 
appeal remains denied, the veteran should 
be furnished an SSOC addressing each 
regulation relevant to the veteran's 
claim that she is entitled to continue 
receiving vocational rehabilitation 
education assistance benefits beyond the 
established delimiting date of February 
27, 1998.  A full explanation should be 
provided therein addressing each of the 
pertinent factors set forth in 38 C.F.R. 
§ 21.51.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until she is informed, but she has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The purpose of this REMAND is to obtain additional 
information and to ensure due 

process of law.  No inference should be drawn regarding the 
final disposition of the claim as a result of this action.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999)



